Exhibit 10.1

Execution Version

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of July 3, 2019 (this “Amendment”), by and among the
Persons signatory hereto as Refinancing Revolving Credit Lenders (such Persons,
the “Refinancing Revolving Credit Lenders”), the Persons signatory hereto as
Incremental Revolving Credit Lenders (such Persons, the “Incremental Revolving
Credit Lenders”), CHANGE HEALTHCARE HOLDINGS, LLC, a Delaware limited liability
company (the “Parent Borrower”), CHANGE HEALTHCARE PERFORMANCE, INC., a Delaware
corporation (“Change Parent”), CHANGE HEALTHCARE INTERMEDIATE HOLDINGS, INC., a
Delaware corporation (“Change Holdings”), CHANGE HEALTHCARE HOLDINGS, INC., a
Delaware corporation (“Change Healthcare”), CHANGE HEALTHCARE OPERATIONS, LLC, a
Delaware limited liability company (“CHO”), CHANGE HEALTHCARE SOLUTIONS, LLC, a
Delaware limited liability company (“Change Solutions,” and together with CHO,
Change Healthcare, Change Holdings, Change Parent and the Parent Borrower,
collectively, the “Borrowers” and each, a “Borrower”) and BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer
under the Credit Agreement referred to below.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of March 1,
2017 (as amended, restated, supplemented or modified from time to time prior to
the date hereof, the “Credit Agreement”), among the Borrowers, each Lender from
time to time party thereto, each Guarantor from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer (capitalized terms used but not defined herein having the
meanings provided in the Credit Agreement);

WHEREAS, pursuant to Section 2.15 of the Credit Agreement and subject to the
terms and conditions contained herein, the Borrowers have requested, and the
Refinancing Revolving Credit Lenders have agreed, to replace and refinance the
existing Revolving Credit Commitments (the “Existing Revolving Credit
Commitments”, and the Revolving Credit Loans outstanding thereunder, the
“Existing Revolving Credit Loans”, and the Revolving Credit Lenders having
Existing Revolving Credit Commitments, the “Existing Revolving Credit Lenders”)
under the Revolving Credit Facility in their entirety with Other Revolving
Credit Commitments provided by the Refinancing Revolving Credit Lenders and set
forth on Schedule 1 to this Amendment (the “Replacement Revolving Credit
Commitments”);

WHEREAS, pursuant to Section 2.14 of the Credit Agreement and subject to the
terms and conditions contained herein, the Borrowers have requested, and the
Incremental Revolving Credit Lenders have agreed to provide, an increase to the
Revolving Credit Commitments (after giving effect to the Replacement (as defined
below)) in the amount of $285,000,000 in the form of a Revolving Commitment
Increase; and

WHEREAS, subject to the terms and conditions of the Credit Agreement and this
Amendment, each Refinancing Revolving Credit Lender and Incremental Revolving
Credit Lender (in each case, to the extent not already a Revolving Credit Lender
under the Credit Agreement) shall become a Revolving Credit Lender under the
Credit Agreement pursuant to this Amendment;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------

Section 1     Replacement of Revolving Credit Commitments. Subject to the terms
and conditions set forth herein, each party hereto acknowledges and agrees that,
on the Amendment No. 1 Effective Date (as defined below) and prior to giving
effect to the Increase (as defined below):

(a)    (i) the entire aggregate principal amount of the Existing Revolving
Credit Commitments shall be replaced by the Replacement Revolving Credit
Commitments (the “Replacement”), which upon such Replacement shall otherwise be
deemed to constitute the same Class, and be subject to the same terms and
conditions (including, for the avoidance of doubt, the Applicable Rate), as the
Existing Revolving Credit Commitments that they replaced, (ii) the Replacement
Revolving Credit Commitments shall constitute the “Revolving Credit Commitments”
under and as defined in the Credit Agreement and (iii) the Refinancing Revolving
Credit Lenders shall constitute the “Revolving Credit Lenders” under and as
defined in the Credit Agreement;

(b)    from and after giving effect to the Replacement, and until the
effectiveness of the Increase, (i) the Revolving Credit Lenders shall have the
Revolving Credit Commitments set forth opposite their respective names in
Schedule 1 to this Amendment, (ii) the aggregate principal amount of the
Revolving Credit Commitments shall be as set forth on such Schedule 1 and
(iii) such Schedule 1 shall replace in its entirety the portion of the table
contained under the caption “Revolving Credit Commitments” set forth in Schedule
1.01(A) to the Credit Agreement; and

(c)    for the avoidance of doubt, to the extent not a Refinancing Revolving
Credit Lender, each Existing Revolving Credit Lender shall cease to be a
Revolving Credit Lender under the Credit Agreement.

Section 2     Revolving Commitment Increase. Subject to the terms and conditions
set forth herein, each party hereto acknowledges and agrees that (a) the
Revolving Credit Commitments shall be increased by $285,000,000 on the Amendment
No. 1 Effective Date (the “Increase”), immediately after giving effect to the
Replacement, (b) from and after giving effect to the Increase, (i) the aggregate
amount of Revolving Credit Commitments shall be $785,000,000, (ii) each
Incremental Revolving Credit Lender (to the extent not already a Revolving
Credit Lender under the Credit Agreement) shall for all purposes be deemed a
Revolving Credit Lender, (iii) the Revolving Credit Lenders and L/C Issuer shall
have the Revolving Credit Commitments and L/C Commitments, respectively, set
forth opposite their respective names in Schedule 3 to this Amendment and
(iv) such Schedule 3 shall replace in its entirety the portion of the table
contained under the captions “Revolving Credit Commitments” and “L/C
Commitments” set forth in Schedule 1.01(A) to the Credit Agreement and replace
and supersede Schedule 1 hereto in its entirety, (c) the Borrower has elected to
use the Incurrence-Based Incremental Amount to effectuate the increase in
Revolving Credit Commitments contemplated hereby, (d) each Revolving Credit
Lender (after giving effect to the Replacement and the Increase) shall be deemed
to have purchased from Bank of America, N.A., as the L/C Issuer in respect of
the existing Letters of Credit set forth on Schedule 2 to this Amendment (the
“Existing Letters of Credit”) a risk participation in each such Existing Letter
of Credit in an amount equal to the product of such Lender’s Pro Rata Share of
the Revolving Credit Commitments as set forth on Schedule 3 to this Amendment
times the amount of such Letter of Credit, in each case, in accordance with
Section 2.03(b) of the Credit Agreement, which such risk participations, for the
avoidance of doubt, will replace in their entirety any risk participations in
such Existing Letters of Credit held by the Existing Revolving Credit Lenders
immediately before giving effect to the Replacement and the Increase, and
(e) each Existing Letter of Credit shall be deemed issued under the Revolving
Credit Facility, as amended to give effect to the Replacement and the Increase.

Furthermore, each Lender party hereto, by delivering its signature page to this
Amendment on the Amendment No. 1 Effective Date, (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes (or, to the extent already a
Lender under the Credit Agreement, confirms its appointment and authorization
of) the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; and (iv) agrees (or, to the
extent already a Revolving Credit Lender under the Credit Agreement, confirms
its agreement) that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Revolving Credit Lender.

 

-2-



--------------------------------------------------------------------------------

Section 3    Amendments to Credit Agreement. The Credit Agreement is hereby
further amended as follows:

(a)      Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (ii) in the definition of “Maturity Date” and substituting in lieu
thereof the following:

“(ii) with respect to the Revolving Credit Commitments, July 3, 2024 (or, if
earlier, the Springing Maturity Date),”     

(b)     Section 1.01 of the Credit Agreement is hereby amended by deleting the
last sentence contained in the definition of “Revolving Credit Commitment” and
substituting in lieu thereof the following:

“The aggregate Revolving Credit Commitments of all Revolving Credit Lenders
shall be $785,000,000, on the Amendment No. 1 Effective Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.”

(c)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

““Amendment No. 1 Effective Date” means July 3, 2019.”

““Springing Maturity Condition” means that, on any Springing Maturity Test Date,
the aggregate principal amount of Term Loans outstanding that have a final
stated Maturity Date that is on or prior to ninety-one (91) days after such
Springing Maturity Test Date, together with the aggregate principal amount of
all Term Loans for which the final stated Maturity Date has occurred prior to
such Springing Maturity Test Date, exceeds $1,100,000,000.”

““Springing Maturity Date” means the first Springing Maturity Test Date on which
the Springing Maturity Condition is satisfied; provided that if the Springing
Maturity Date would otherwise occur on a day which is not a Business Day, such
Springing Maturity Date shall instead be deemed to be the immediately preceding
Business Day.”

““Springing Maturity Test Date” means the date that is ninety-one (91) days
prior to the final stated Maturity Date of any Class of Term Loans.”

 

-3-



--------------------------------------------------------------------------------

(d)      Section 1.07 of the Credit Agreement is hereby amended by adding the
text “and the definition of ‘Springing Maturity Date’” therein immediately after
the text “the definition of ‘Interest Period’”.

Section 4    Conditions to Effectiveness. This Amendment shall become effective
on the date hereof (such date, the “Amendment No. 1 Effective Date”) upon
satisfaction (or, with respect to Sections 4(a)(ii) and (iii) only, waiver by
the Administrative Agent) of each of the following conditions:

(a)      The Administrative Agent shall have received the following, each of
which shall be originals, facsimiles or copies in .pdf form by electronic mail
(followed promptly by originals):

(i)    counterpart signature pages to this Amendment from each Borrower, each
Refinancing Revolving Credit Lender, each Incremental Revolving Credit Lender,
the L/C Issuer, the Swing Line Lender, and the Administrative Agent;

(ii)    a customary opinion from Ropes & Gray LLP, counsel to the Loan Parties,
dated the Amendment No. 1 Effective Date and addressed to the Administrative
Agent and each Lender party to this Amendment;

(iii)    such certificates of good standing or status (to the extent that such
concepts exist) from the applicable secretary of state (or equivalent authority)
of the jurisdiction of organization of each Loan Party, a certificate of
customary resolutions or other customary action of each Borrower, a customary
certificate of a Responsible Officer of each Borrower and an incumbency
certificate of each Borrower evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which such
Borrower is a party or is to be a party on the Amendment No. 1 Effective Date.

(b)      Immediately before and immediately after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing.

(c)      Immediately before and immediately after giving effect to this
Amendment, the representations and warranties of each Loan Party set forth in
Article 5 of the Credit Agreement and in each other Loan Document shall be true
and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (or in all
respects if qualified as to “materiality” or “Material Adverse Effect”) as of
such earlier date.

(d)      The Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by any Borrower under or in connection with
this Amendment in accordance with Section 12, in each case, to the extent
invoiced in reasonable detail prior to the date hereof.

(e)      The Borrowers shall have paid, or caused to be paid, to the
Administrative Agent, for the ratable benefit of the Existing Revolving Credit
Lenders, (i) the principal amount of all outstanding Existing Revolving Credit
Loans, (ii) all accrued and unpaid interest with respect to the Existing
Revolving Credit Loans, (iii) all accrued and unpaid fees under Section 2.03(h)
of the Credit Agreement and (iv) all accrued and unpaid fees under
Section 2.09(a) of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

(f)      The Administrative Agent shall have received with respect to each
Mortgaged Property: (i) a completed “life-of-loan” Federal Emergency Management
Agency flood hazard determination, and (ii) if any improved portion of the
Mortgaged Property is located in a special flood hazard area, (x) a notice about
Special Flood Hazard Area status and flood disaster assistance duly executed by
the Parent Borrower and (y) evidence of flood insurance as required by
Section 6.07(c) of the Credit Agreement.

Other than the conditions set forth in this Section 4, there are no other
conditions (express or implied) to the Amendment No. 1 Effective Date. For
purposes of determining compliance with the conditions specified in this
Section 4, to the extent any Lender has signed this Amendment, it shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Lenders under this Amendment unless the
Administrative Agent shall have received notice from such Lender prior to the
Amendment No. 1 Effective Date specifying its objection thereto.

Section 5    Representations and Warranties. Each Borrower represents and
warrants to the Administrative Agent and the Lenders that, as of the Amendment
No. 1 Effective Date:

(a)     this Amendment has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against
such Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

(b)     immediately before and immediately after giving effect to this
Amendment, the representations and warranties of each Loan Party set forth in
Article 5 of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” is true and
correct in all respects as so qualified), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects (or in all respects if
qualified as to “materiality” or “Material Adverse Effect”) as of such earlier
date; and

(c)     immediately before and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

Section 6    Post-Closing Real Estate Matters. Within sixty (60) days of the
Amendment No. 1 Effective Date (or such longer time as determined by the
Administrative Agent in its sole discretion), the Parent Borrower shall deliver
or cause to be delivered each of the following to the Collateral Agent with
respect to each Mortgaged Property:

(a) an amendment to each existing Mortgage (each, a “Mortgage Amendment”) to
reflect the matters set forth in this Amendment, duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certifications, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

 

-5-



--------------------------------------------------------------------------------

(b) customary opinions, addressed to the Administrative Agent, the Collateral
Agent and the Secured Parties covering, among other things, the due
authorization, execution and delivery of the Mortgage Amendment and the
enforceability of the Mortgage as amended by the Mortgage Amendment;

(c) a date down endorsement (or other title product in the discretion of the
Administrative Agent where a date down is not available in the applicable
jurisdiction) to the existing Mortgage Policy, which shall reasonable assure the
Collateral Agent, as of the date of such endorsement, that the real property
subject to the lien of such Mortgage is free and clear of all defects and
encumbrances except for Liens permitted pursuant to Section 7.01 of the Credit
Agreement;

(d) evidence of payment by a Loan Party of all search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required by the recording of the Mortgage Amendment referred
to above; and

(e) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title company to issue the
endorsement (or other title product) contemplated above and evidence of payment
of all applicable title insurance premiums and related charges for the issuance
of the endorsement (or other title product) to the Mortgage Policy contemplated
above.

Section 7    Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means (including in .pdf format) shall
be effective as delivery of a manually executed counterpart of this Amendment.

Section 8    Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15(b) and 10.16 of the Credit Agreement are
incorporated herein by reference mutatis mutandis.

Section 9    Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 10    Reaffirmation. Each Borrower, on behalf of itself and each
Guarantor, hereby expressly consents to and acknowledges the terms of this
Amendment and acknowledges that the Replacement and the Increase contemplated
hereby constitutes Obligations under the Credit Agreement and the other Loan
Documents, and confirms and reaffirms, as of the date hereof, (a) the covenants
and agreements contained in each Loan Document to which it is a party, as in
effect immediately after giving effect to this Amendment and the transactions
contemplated hereby, (b) that all Obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended, extended or otherwise modified hereby, (c) its
guaranty of the Obligations as amended, extended or otherwise modified hereby,
(d) its prior pledges and grants of security interests and Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents to
which it is a party and (e) that such Guarantees, prior pledges and grants of
security interests and Liens on the Collateral to secure the Obligations, as
applicable, are and shall continue to be in full force and effect as amended,
extended or otherwise modified hereby and do, and shall continue to, inure to
the benefit of the Collateral Agent, the Lenders and the other Secured Parties.
This Amendment shall not constitute a novation of the Credit Agreement or any
other Loan Document.

 

-6-



--------------------------------------------------------------------------------

Section 11    Effect of Amendment; References to the Credit Agreement;
Miscellaneous.

Except as expressly set forth herein, this Amendment (a) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect as amended
by this Amendment (as applicable). This Amendment shall constitute a Loan
Document for all purposes and all references to the Credit Agreement in any Loan
Document or other document, instrument, agreement, or writing shall from and
after the Amendment No. 1 Effective Date be deemed to refer to the Credit
Agreement as amended, extended or otherwise modified hereby, and, as used in the
Credit Agreement, the terms “Agreement,” “herein,” “hereafter,” “hereunder,”
“hereto” and words of similar import shall mean, from and after the Amendment
No. 1 Effective Date, the Credit Agreement as amended, extended or otherwise
modified hereby.

Section 12    Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment to the extent required under Section 10.04 of the Credit Agreement,
including the reasonable fees, expenses and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Administrative Agent.

[Signature Pages Follow]

 

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

CHANGE HEALTHCARE HOLDINGS, LLC CHANGE HEALTHCARE PERFORMANCE, INC. CHANGE
HEALTHCARE INTERMEDIATE HOLDINGS, INC. CHANGE HEALTHCARE HOLDINGS, INC. CHANGE
HEALTHCARE OPERATIONS, LLC CHANGE HEALTHCARE SOLUTIONS, LLC By:   /s/ Loretta A.
Cecil   Name: Loretta A. Cecil   Title: Secretary

[Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender, L/C Issuer, a Refinancing Revolving Credit Lender and an Incremental
Revolving Credit Lender By:   /s/ Sujay Maiya   Name: Sujay Maiya   Title:
Director

[Amendment No. 1]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Refinancing Revolving Credit Lender and an Incremental
Revolving Credit Lender By:   /s/ Ronnie Glenn   Name: Ronnie Glenn   Title:
Director

[Amendment No. 1]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Refinancing Revolving Credit Lender and an
Incremental Revolving Credit Lender By:   /s/ Annie Carr   Name: Annie Carr  
Title: Authorized Signatory

[Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Refinancing Revolving Credit Lender and an
Incremental Revolving Credit Lender By:   /s/ Joseph McShane  

Name: Joseph McShane

Title: Vice President

[Amendment No. 1]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Refinancing Revolving Credit Lender and an Incremental
Revolving Credit Lender By:   /s/ Alvaro DeVelasco  

Name: Alvaro DeVelasco

Title: Vice President

[Amendment No. 1]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a Refinancing Revolving Credit
Lender and an Incremental Revolving Credit Lender By:   /s/ Judith E. Smith  

Name: Judith E. Smith

Title: Authorized Signatory

By:   /s/ Brady Bingham  

Name: Brady Bingham

Title: Authorized Signatory

[Amendment No. 1]



--------------------------------------------------------------------------------

Deutsche Bank AG, New York Branch, as a Refinancing Revolving Credit Lender and
an Incremental Revolving Credit Lender By:   /s/ Michael Strobel  

Name: Michael Strobel

Title: Vice President

By:   /s/ Marguerite Sutton  

Name: Marguerite Sutton

Title: Vice President

[Amendment No. 1]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc., as a Refinancing Revolving Credit Lender
and an Incremental Revolving Credit Lender By:   /s/ Molly Breen  

Name: Molly Breen

Title: Authorized Signatory

[Amendment No. 1]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Refinancing Revolving Credit Lender and an
Incremental Revolving Credit Lender By:   /s/ Diana Lee  

Name: Diana Lee

Title: Authorized Signatory

[Amendment No. 1]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Refinancing Revolving Credit Lender and an Incremental
Revolving Credit Lender By:   /s/ Laetitia Thate  

Name: Laetitia Thate

Title: Managing Director

By:   /s/ Andrew Isaacs  

Name: Andrew Isaacs

Title: Director

[Amendment No. 1]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Refinancing Revolving Credit Lender and an Incremental
Revolving Credit Lender By:   /s/ David Bennett  

Name: David Bennett

Title: Director

[Amendment No. 1]